CONCURRING OPINION ON MOTION FOR REHEARING.
I am in accord with the state's contention that bill of exception number one is not entitled to consideration. An examination of it at first leaves the impression that appellant was curtailed in his cross-examination of prosecutrix. Among other things it recites that he wished to ask her, (a) if she did not attend drunken parties with six certain boys who are named; (b) if she did not go out in company with girl companions who were "prostitutes and of easy virtue," (no girl is named in the bill,) (c) if on one occasion — not specified — she did not get so drunk she had to be taken out of the car and laid on the grass for several hours until she could get in condition to be carried home, etc. The bill recites that she would have admitted some of these things and denied others. It is not more specific regarding what she would have admitted or what she would have denied. With the bill in such uncertain terms we go to the statement of facts and from it find that prosecutrix on cross-examination by appellant did testify upon the very matters referred to in the bill as follows:
"For several weeks or months before this happened I had not been going out on drinking parties with married men and single men. I have not been out on a number of parties with any man. Yes, I have been out with Sam Sausage. I did not take him out to my uncle's and tell him where I could get the stuff to drink. I did not go myself and get the drinks from my kin folks out there. I did not go out there and get it. I did not swear on the habeas corpus trial that I went out there with Sam Sausage and that I got so many bottles of beer. Yes, I know Mr. Hollick. I did not go out to his house with Sam Sausage and get eight bottles of beer. As to whether I swore on the habeas corpus trial we drove back down the road on to a bridge and four of us drank it up, I drank beer over at the house. Hollick is not kin to me at all. No one in his family is kin to me. I don't remember who all was on that drive. As to whether Agnes Studinsky, myself, Sam Sausage and another boy in Sam Sausage's mother's car went out to this place and got this beer and drove down on the bridge at night and set on the bridge *Page 677 
and drank this eight bottles of beer, I do not know of any bridge around there. We did not go there to get beer, we went over there to be going, Yes, we got beer there, Mr. Hollick give the boys some beer. I did not tell them it was my kin folks and that I knew where I could go and get the beer. I had never been there before. I did not go up there and talk to them because Hollick couldn't talk English, I did not get any beer there. As to whether I said a while ago that he give the boys some beer, I don't know what he give them or how much, Yes, I saw some of it. I tasted some of it and threw it away. I don't know whether any of them drank any or not. I do not say that I like beer. I used to like it but don't like it now. I like it through the summer, what about it? No, I do not like whiskey. I drink hot toddies through the winter, yes. I drink hot toddies through the winter and cold beer during the summer. I have not been out with Vance Bigham and Mrs. McClellan on a drinking party. I never did go out with them drinking. I am sure about that. Yes, I know Mrs. McClellan. I was never out in a car with her drinking, I don't remember it. I never went out with anybody else in a car on a drinking party and got so drunk they had to bring me home. They brought me home whether I was drunk or not. Nobody has taken me out when they brought me home. I have not been out with married men. I did not go out with Buddy Knolls and Troy Gossett and go to a dance with them. I did not know anybody by the name of Knolls. I have never been out at night in a car with him. I have not been out with Vance Bigham in a car and got drunk. I have not been out with Vance and Mrs. McClellan. That is not true. I have been out with Troy Gossett. As to whether I drank a good deal with Troy Gossett that night and got pretty well intoxicated, I have drank with him one time in my life. I don't remember who else was with us on that trip."
The boys mentioned in this cross-examination were four of the very ones named in the bill. The cross-examination indicates that the court did permit prosecutrix to be questioned regarding many things referred to in the bill. If the boys had been called as witnesses and the court had declined to permit them to testify to some specific matter then this court would be able to tell whether appellant was within the principles heretofore announced, or whether he was seeking to extend rules heretofore held within well defined limits. No such concrete question is presented.
For the reasons mentioned I concur in the opinion of affirmance. *Page 678